Citation Nr: 0916399	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  95-09 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for pes planus with 
heel spurs, hallux abductovalgus and plantar fasciitis, 
currently rated as 30 percent disabling.

2.  Evaluation of neuralgia of the left medial calcaneal 
nerve, currently rated as non-compensable.  

3.  Evaluation of early degenerative changes of both ankles, 
currently rated 10 percent disabling.

4.  Evaluation of chondromalacia patellar of both knees, 
currently rated as non-compensable.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served from September 1966 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the New York, New 
York Regional Office (RO) of the Department of Veteran 
Affairs (VA).

A personal hearing was conducted before one of the 
undersigned Veterans Law Judges in June 2006.  However, due 
to background noise, the complete hearing was not recordable.  
As a result, the Board remanded this case in July 2007 to 
afford the veteran another hearing.  To the extent that the 
hearing was recorded, the transcript is in the claims file.

In September 2008, the veteran had a hearing before another 
of the undersigned Veterans Law Judges.  A transcript of the 
hearing is associated with the claims file.  

The issues of evaluation of bilateral ankle and knee 
disabilties are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Pes planus with heel spurs, hallux abductovalgus and 
plantar fasciitis is manifested by pronation and tenderness 
at the plantar fascia and is no more than severely disabling.   

2.  Neuralgia of the left medial calcaneal nerve is 
manifested by numbness, tingling, burning sensation and pain.  


CONCLUSIONS OF LAW

1.  Pes planus with heel spurs, hallux abductovalgus and 
plantar fasciitis is no more than 30 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.71a, Diagnostic Codes 5276-5278 (2008).

2.  The criteria for a 10 percent evaluation for neuralgia of 
the left medial calcaneal nerve have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8799-
8722 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in May 2003.  While the letter provided adequate notice 
with respect to the evidence necessary to establish a claim 
for service connection and to establish an increased rating, 
it did not provide notice of the type of evidence necessary 
to establish a disability rating and an effective date.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these elements by letter dated 
in July 2008.  

Regarding the veteran's claim for a compensable evaluation 
for neuralgia of the left medial calcaneal nerve, the Board 
notes that the veteran is challenging the disability 
evaluation assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify has been satisfied for 
this issue.

In regards to the veteran's claim for an increased rating for 
pes planus with heel spurs, hallux abductovalgus and plantar 
fasciitis, the Board notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that a 
notice letter must inform the veteran that, to substantiate a 
claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Court also 
held that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Supplemental Statement of the Case 
(SSOC).  Also, the veteran was informed in a July 2008 letter 
that the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment are considered in determining 
disability ratings.  Examples of the type of evidence that 
may be submitted was also provided.  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Factual Background

Post service medical records show that pain and swelling of 
the heels and ankles were noted in January 1992.  Subsequent 
records in 1992 show continuing complaints of pain and 
discomfort in the left heel and both arches, assessed as 
plantar fasciitis and heel pain.  Bilateral pes planus and 
heel spur syndrome were shown in May 1992.  In November 1992, 
it was noted that the veteran had local injection at the heel 
with minimal effect.  Pain on palpation at the left lateral 
calcaneal fascial insertion was noted.  There was pain on 
palpation of the lateral calcaneal plantar fascia but no 
edema.  In March 1993 the veteran underwent resection of a 
left heel spur and plantar fasciotomy.  Formation of a bunion 
deformity was noted in May 1993.

In November 1993, pain isolated to the left heel was noted 
along with bilateral pes planus with sinus tarsitis.  The 
veteran was diagnosed with pes planus with periostitis of the 
heel secondary to old trauma.  Bilateral hallux valgus 
deformity with subluxation of the distal interphalangeal 
joint of the 2nd toe was shown on x-ray in February 1994.  
Examination in February 1994 revealed subjective complaints 
of pain in both feet, pain with prolonged walking or 
standing, use of orthotics, ankle instability and pain in 
both Achilles tendons.  There was tenderness of the 
fasciotomy scar and tenderness to palpation of the plantar 
fascia.  Squatting and standing were noted as "ok," and 
there was negative pronation and supination.  Rising on heels 
and toes was also noted as "ok."  It was noted that the 
veteran limped with fatigue.  Bilateral hallux valgus 
deformity and subluxation of the distal interphalangeal 2nd 
toe was diagnosed.  In March 1994, the veteran complained of 
pain in both feet on prolonged weight bearing, and tingling 
in the left heel was reported in May 1994.  

In a June 1995 VA compensation and pension examination for 
the feet, evaluation showed standing, squatting and rising of 
the toes were "ok."  An appearance of pes planus, mildly 
impaired was noted.  The veteran was diagnosed with bilateral 
pes planus, symptomatic, subluxation of the distal 
interphalangeal joint of the 2nd toe and status post surgery 
left heel for calcaneal spur.  It was noted in July 1995 that 
the veteran complained of increased left foot pain due to an 
on-the-job injury.  

In the October 1995 RO hearing, the veteran reported tingling 
and numbness of the left foot.  The veteran reported foot 
pain, swelling and pronation on the inside.  He also 
maintained that when at work standing in one place coupled 
with activity and weight bearing caused stiffness and 
soreness.  

In June 1996, the veteran reported that his pes planus had 
worsened.  The veteran was afforded a VA compensation and 
pension examination for the feet in August 1996.  During this 
examination, chronic pes planus was noted.  The veteran 
reported that he was on his feet all day and that the more 
active he was, the "sorer" and "stiffer" he became.  
Examination showed that neurologically the veteran was 
intact.  The veteran was weak during the toe and heel stand.  
It was noted that upon weight bearing, he had pes planovalgus 
foot deformity that increased upon weight bearing.  He had an 
abducted gait pattern and talonavicular medial dislocation 
upon weight bearing bilaterally.  It was further noted that 
the veteran had numbness along the plantar medial suture line 
and plantar aspect of his left heel.  Diagnoses were given of 
heel spur with chronic plantar fasciitis secondary to pes 
planovalgus foot deformity bilaterally, post surgerical 
neuralgia of the medial calcaneal nerve secondary to heel 
spur surgery, left, osseous equinus bilaterally secondary to 
pes planovalgus, hallux abductovalgus bilaterally secondary 
to pes planovalgus, old fracture of the medial right sesamoid 
and mild degenerative joint disease changes of the first 
metatarsophalangeal joint bilaterally.  

On x-ray study in September 1996, no significant calcaneal 
spur was identified and there were minor degenerative 
changes, characterized primarily by spurring at the 
talonavicular joints.  The veteran was diagnosed with 
bilateral pes planovalgus and plantar fasciitis in November 
1996.  

Treatment records in 1998 show that the veteran complained of 
left heel pain.  In January and February 1998, the veteran 
was seen for occasional painful left heel.  In March 1998, 
the veteran reported that the pain in his left heel had 
lessened but the pain persists when weight is put on it.  

The veteran was afforded a VA podiatry compensation and 
pension examination in May 2003.  During this examination, 
the veteran reported stabbing pains in the left heel and 
stiff ankles.  It was noted that the veteran walked with a 
cane and that he had custom made insoles and corrective 
shoes.  Examination showed sharp/dull sensation was within 
normal limits, except near the 4.0 cm site which was noted to 
be the plantarmedial aspect of the left heel.  Light touch 
sensation was within normal limits on the right foot and 
decreased on the left foot.  No callosities and minimal 
hammertoe deformity bilaterally were noted.  Mild hallux 
abductovalgus deformity was noted bilaterally.  Off weight 
bearing, the alignment of the Achilles tendon was within 
normal limits.  On weight bearing, the Achilles tendon was 
laterally deviated.  There was mild medial longitudinal arch 
collapse bilaterally on weight bearing and positive valgus 
deformity of the heels on weight bearing.  Chronic ankle 
sprains bilaterally and neuralgia at the incision side of 
previous heel surgery were diagnosed.  

The veteran was afforded a VA peripheral nerves compensation 
and pension examination in May 2003.  During this 
examination, complaints of stabbing pain that lasts for one 
or two seconds, localized to the surgery site were reported.  
The veteran reported that the pain was chronic occurring 
about five to six times a day.  It was noted that the pain 
had been less severe and declining in frequency but that the 
veteran still had stabbing pain that comes when he is 
sitting.  The veteran denied tingling, numbness or burning 
sensation on his feet.  It was shown that peripheral nerves 
were intact, except for the surgery site with sharp shooting 
pain consistent with postsurgerical minor nerve damage.  

In a February 2004 medical statement from Dr. C.J., it was 
noted that the veteran sustained injuries to his ankles and 
arches in service and that foot and ankle problems have 
continued since.  Objective findings showed pes plano valgus 
foot deformity that increases with weight bearing and an 
abducted gait sign bilaterally.  It was noted that the 
veteran had talonavicular medial dislocation upon weight 
bearing bilaterally consistent with pronation.  Hallux valgus 
bunion on both feet was noted and plantar surfaces were 
tender.  There were built up callosities of 4 toes.  
Diagnoses were given of pes planus valgus foot deformity 
bilaterally, heel spurs with chronic plantar fasciitis, post 
surgical neuralgia of the medial calcaneal nerve (left foot), 
post surgical neuralgia of the lateral plantar nerve (left 
foot), partial paralysis of the foot movement involving three 
toes due to medial nerve damage (left foot), and hallux 
adductovalgus bilaterally.  

In an April 2004 statement, the veteran reported that daily 
tingling, permanent numbness and constant burning sensation 
of the heel all exacerbated with weight bearing.  He 
maintained that he informed the May 2003 VA examiner that he 
suffered from severe stabbing pain that makes his foot weak 
and uncoordinated.  However, according to the veteran, the 
May 2003 VA examiner completely stated the opposite.  The 
veteran maintained that his neuralgia pain caused a change in 
his life and that his left foot was fatigued easily while 
walking or standing.  Also, the veteran noted that his 
bilateral foot condition warranted an increased rating 
because he had marked pronation, tenderness of the plantar 
surfaces of the feet, inward displacement weight bearing and 
that his Achilles hurt on manipulation.  He noted that his 
condition had not improved with orthopedic shoes or 
orthodics.  He also noted that he had varus deformity, 
several hammer toes and a long history of plantar fascia 
problems (marked contraction).  

Atrophy of the left foot arch was noted in August 2004 
treatment records.  In October 2004, persistent left heel 
pain and stabbing pain followed by weakness was noted.  In a 
November 2004 examination conducted by A.E.A., P.A., it was 
noted that the veteran complained of left foot pain.  
Examination revealed left foot tenderness at the plantar 
fascia.  There was no tenderness at the malleoli and range of 
motion of the ankle was associated with mild pain at the 
extremes.  Strength was full and there was no instability.  
Also, the neurological examination was intact.  An impression 
of chronic left plantar fasciitis was given.  In February 
2005, stabbing pain followed by weakness was noted.  It was 
noted that the veteran had undergone injection therapy 
without results.  In March and September 2005, the veteran 
complained of shooting pains despite orthotics.  In an 
October 2005 neurological notation, sharp pain in the left 
heel and sprain in the right ankle was noted.  

In an April 2006 letter, J.S.B., D.P.M., indicated that he 
has treated the veteran since September 2005 and that the 
veteran has complained of severe heel pain with a history of 
surgery to the left foot.  He noted that orthotics were 
fabricated for the veteran, which alleviate the symptoms but 
the veteran was still in significant pain.  

In June 2006 and September 2008, massage therapist, G.P.K., 
issued a statement maintaining that the veteran has been his 
patient since 2004 and that the veteran has complained of 
sharp pain in the arch of his left foot with radiating pain 
into his left calf which continued up into his hamstrings 
causing a slight antalgic gait.  

During the Travel Board hearing of September 2008, the 
veteran reported numbness in his heel and stabbing pain which 
has caused him to fall.  The veteran reported that he broke 
the right fifth metatarsal of his foot because of his 
conditions.  According to the veteran, he experiences 
constant pain.  He testified that the medication given to him 
by the neurologist does not numb the pain but makes him feel 
seasick.  He noted that the pain in his heel comes without 
warning and it is usually driven by increased use or 
movement.  According to the veteran, sometimes he feels like 
his arch is going to tear from the bone and that his 
condition has definitely impacted that way he interacts with 
his family.  

        Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issues on appeal.  

Evaluation of pes planus with heel spurs, hallux 
abductovalgus and plantar fasciitis, currently rated as 30 
percent disabling

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.  

Diagnostic Code 5278, acquired bilateral claw foot, provides 
for a maximum 50 percent rating when there is bilateral 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities and a marked 
varus deformity.  If unilateral, a 30 percent rating is 
assigned.  

The veteran asserts that his service-connected pes planus 
with heel spurs, hallux abductovalgus and plantar fasciitis 
is more severe than presently evaluated.  To warrant a rating 
higher than 30 percent disabling the evidence must show 
bilateral pronounced pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The evidence shows that, in the February 1994 examination, 
there was negative pronation and supination.  Bilateral 
hallux valgus deformity and subluxation of the distal 
interphalangeal 2nd toe was diagnosed.  In the June 1995 VA 
compensation and pension examination for the feet, an 
appearance of pes planus, mildly impaired was noted.  It was 
noted in the May 2003 VA podiatry compensation and pension 
examination that the veteran walked with a cane and that he 
had custom made insoles and corrective shoes.  No callosities 
and minimal hammertoe deformity bilaterally were noted at 
that time.  Mild hallux abductovalgus deformity was also 
noted bilaterally.  Off weight bearing, the alignment of the 
Achilles tendon was shown to be within normal limits.  On 
weight bearing, the Achilles tendon was shown to be laterally 
deviated.  There was only mild medial longitudinal arch 
collapse bilaterally on weight bearing and positive valgus 
deformity of the heels on weight bearing.  In a February 2004 
medical statement from Dr. C.J., objective findings showed 
pes plano valgus foot deformity that increases with weight 
bearing and an abducted gait sign bilaterally.  It was noted 
that the veteran had talonavicular medial dislocation upon 
weight bearing bilaterally consistent with pronation.  Hallux 
valgus bunion on both feet was noted and plantar surfaces 
were tender.  In a November 2004 examination conducted by 
A.E.A., P.A., it was noted that the veteran complained of 
left foot pain.  Examination revealed left foot tenderness at 
the plantar fascia.  There was no tenderness at the malleoli 
and range of motion of the ankle was associated with mild 
pain at the extremes.  Strength was full and there was no 
instability.  In an April 2006 letter, J.S.B., indicated that 
the veteran complained of severe heel pain with a history of 
surgery to the left foot.  He noted that orthotics were 
fabricated for the veteran, which alleviate the symptoms but 
the veteran was still in significant pain.  

After a review of the evidence, the Board finds that a higher 
rating is not warranted.  While the veteran has subjective 
complaints of pain and has been given orthotics, examination 
reports indicate that his disability is not manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The Board has considered the 
veteran's assertions that he has pronounced pes planus and 
that his condition has not improved with orthotics.  The 
evidence shows consistent complaints of foot and heel pain 
and tenderness to palpation of the fascia, primarily in the 
left foot, since 1992, an abducted gait and more recently 
hallux valgus, hammertoes and callosities on 4 toes.  
However, the rating currently assigned contemplates marked 
deformity, pain and swelling on use and callosities.  Pes 
planus deformity was described as mild in 2003, and Dr. 
J.S.B. noted in 2006 that, although the veteran had 
significant foot pain, orthotics did relieve symptoms.  
Extreme plantar tenderness, severe Achilles spasm and marked 
inward displacement which would warrant the next higher 50 
percent rating have not been shown.  

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2008);  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, excess 
motion, incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating greater than 
30 percent for his bilateral pes planus.  The Board notes 
that pain on manipulation and use is contemplated in the 
criteria for evaluation of flat feet and has thus been 
specifically considered.  While the veteran has complaints of 
fatigue and pain with use, the objective findings show no 
more than severe disability.  

The Board further notes that a higher rating under Diagnostic 
Code 5278 is not warranted as the evidence does not show 
bilateral marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities and 
a marked varus deformity.  More significantly, the veteran 
does not have claw foot, and, therefore, evaluation under 
Diagnostic Code 5278 would not be appropriate. 

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.  

Consequently, the Board finds that the rating assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a rating in excess of 30 
percent disabling for pes planus with heel spurs, hallux 
abductovalgus and plantar fasciitis, the benefit-of-the- 
doubt doctrine is inapplicable, and an increased rating must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Evaluation of neuralgia of the left medial calcaneal nerve, 
rated as non-compensable

The veteran asserts that his service-connected neuralgia of 
the left medial calcaneal nerve is more severe than presently 
evaluated.  Paralysis, neuritis, and neuralgia of the nerves 
of the lower extremities are rated under 38 C.F.R. § 4.124a, 
DCs 8520- 8730, for the sciatic nerve, common peroneal nerve, 
superficial peroneal nerve, deep peroneal nerve, internal 
popliteal nerve, posterior tibial nerve, anterior crural 
nerve, internal saphenous nerve, obturator nerve, external 
cutaneous nerve of the thigh, and ilio-inguinal nerve.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis.  This code further provides that the maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding DC 8510.   

DC 8722 refers to neuralgia of the musculocutaneous nerve and 
is usually characterized by a dull and intermittent pain.  
Under Diagnostic Code 8722, mild incomplete paralysis of the 
musculocutaneous nerve (superficial peroneal) may be assigned 
a 0 percent rating.  A 10 percent evaluation requires 
moderate incomplete paralysis; and a 20 percent evaluation 
requires severe incomplete paralysis.  A 30 percent 
evaluation may be assigned for complete paralysis of the 
musculocutaneous nerve (superficial peroneal), where eversion 
of foot is weakened.  38 C.F.R. § 4.124a, Diagnostic Code 
8722.  These ratings also apply to DC 8622, neuritis of the 
musculocutaneous nerve.

The Board observes that the words "slight," "moderate and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the degree that its decisions are "equitable 
and just." See 38 C.F.R. § 4.6 (2008). It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The veteran's neuralgia of the left medial calcaneal nerve is 
rated as non compensable under Diagnostic Code 8722.  The 
veteran asserts that his disability is more severe than 
evaluated.  To warrant a compensable evaluation for the 
veteran's neuralgia of the left medial calcaneal nerve the 
evidence must show moderate incomplete paralysis.  

In weighing the evidence of record, the Board finds that the 
veteran's symptomology, as manifested by subjective 
complaints of permanent numbness, tingling, burning sensation 
and stabbing pain and objective findings of weakness more 
nearly approximates the criteria for the 10 percent 
evaluation.  The record shows that resection of the plantar 
calcaneal spur with fasciotomy was performed in March 1993.  
In the August 1996 VA compensation and pension examination, 
it was shown that the veteran was weak during the toe and 
heel stand.  It was also shown that he reported numbness 
along the plantar aspect of his left heel.  In the May 2003 
podiatry VA compensation and pension examination, the veteran 
reported stabbing pains in the left heel.  Light touch 
sensation was within normal limits on the right foot and 
decreased on the left foot.  The May 2003 VA peripheral 
nerves compensation and pension examination noted complaints 
of stabbing pain that lasts for one or two seconds, localized 
to the surgery site.  The veteran reported the pain was 
chronic occurring about five to six times a day.  In April 
2004, the veteran reported that daily tingling, permanent 
numbness and constant burning sensation of the heel all 
exacerbated with weight bearing.  The veteran maintained that 
his neuralgia pain caused a change in his life and that his 
left foot was fatigued easily while walking or standing.  In 
October 2004, persistent left heel pain and stabbing pain 
followed by weakness was noted.  In February 2005, stabbing 
pain followed by weakness was noted, and in March and 
September 2005 the veteran complained of shooting pains 
despite orthotics.  In June 2006 and September 2008, G.P.K 
maintained that the veteran has complained of sharp pain in 
the arch of his left foot with radiating pain into his left 
calf which continued up into his hamstrings causing a slight 
antalgic gait.  During the travel board hearing of September 
2008, the veteran reported numbness in his heel and stabbing 
pain which has caused him to fall.  

In light of the above, the Board finds that the veteran's 
neuralgia of the left medial calcaneal nerve disability 
warrants a 10 percent evaluation, which contemplates moderate 
incomplete paralysis.  However, the Board finds that the 
evidence fails to meet the criteria for an evaluation higher 
than 10 percent disabling as the evidence does not show 
moderately severe symptomology.  In this regard, the Board 
notes that the May 2003 VA examiner noted the peripheral 
nerves were intact, except for the surgery site with pain, 
which is consistent with postsurgerical minor nerve damage.  
Examination at that time showed the motor strength of the 
lower extremities was 5/5 throughout proximally and distally.  

The Board has considered whether a higher rating is warranted 
under any other potentially applicable diagnostic code but 
has determined that the most appropriate diagnostic code for 
rating the disability is the diagnostic code given and that 
no reasonable basis exists for assigning a higher rating 
under another diagnostic code.  

Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.


ORDER

A rating higher than 30 percent disabling for pes planus with 
heel spurs, hallux abductovalgus and plantar fasciitis is 
denied.  

A 10 percent evaluation for neuralgia of the left medial 
calcaneal nerve is granted.  


REMAND

The Board notes that the veteran was granted service 
connection for bilateral ankle and bilateral knee 
disabilities in February 2004.  The veteran indicated in 
August 2004 through his representative that he wished to 
appeal the evaluations assigned.  The Board construes his 
representative's August 2004 statement to be a notice of 
disagreement with the rating action.  

The RO has not issued a statement of the case (SOC) as to 
these issues.  An unprocessed notice of disagreement should 
be remanded, not referred, to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the issues of 
evaluation of bilateral ankle and knee 
disabilities.  The veteran is advised that a 
timely substantive appeal will be necessary to 
perfect the appeal to the Board concerning these 
issues.  38 C.F.R. § 20.302(b) (2008).  Then, 
only if the appeal is timely perfected, the 
issues are to be returned to the Board for 
further appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________                      
________________________________
MARY SABULSKY                                                        
H.N. SCHWARTZ
               Veterans Law Judge                                                         
Veterans Law Judge
          Board of Veterans' Appeals                                              
Board of Veterans' Appeals



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


